DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with  Stephanie Remi on July 25, 2022 .The application has been amended as follows: 
IN THE CLAIMS
Claim 1, page 3 line 7, add --to-- before “adjust”;
	Claim 2, line 7 delete the extra – is--

	EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
3.	 This communication is an Examiner's reasons for allowance in response to amendment filed on March 17,2022.

4.	Claims 1-3, 6, 8, 9, 12-15, 25-31 are allowable over the prior art of record.
5.	 The following is the Examiner's statement of reasons for allowance:
 	One of the closest prior art Mateo et al., US 2016/0375896, discloses systems and methods to adjust the operation of various vehicle control systems to improve performance based on detection of a condition in which the vehicle is in an unloaded or reduced normal force state; wherein the controller estimates the driving surface conditions (e.g. coefficient of friction); wherein controller will apply a yaw correction when the vehicle's yaw rate exceeds a threshold yaw rate. During a flying car state, the threshold yaw rate may be adjusted based on the unloaded state of one or more of the wheels. The adjusted threshold yaw rate may differ, depending on the magnitude of the unloading, which wheels are unloaded, and whether the yaw rate adjustment is triggered to correct and over steer or an under steer. For example, the threshold yaw rate may be increased to avoid correcting in an unloaded state, because, although the vehicle appears to be slipping, it will stop when proper grip returns after the unloaded state; wherein Mateo et al. further teaches that if the vehicle's wheels are spinning too fast and the vehicle is starting to skid sideways, the VDC controller  will indicate this instability to the flying car controller . In that case, lowering the torque to increase the lateral capability of the wheels in order to regain vehicle stability is more important than any performance gains realized by not lowering the torque. Thus, the flying car controller will exit the flying car condition for the TCS, regardless of whether the threshold is exceeded.
 	Another closed prior art Mutoh et al., WO2012023162, discloses a driving torque distribution method for front-and-rear-wheel-independent-drive-type electric vehicles (FRID EVs) in which it is possible to get stable steering on a low friction coefficient road surface. This method is characterized by distributing driving torque to the left and right wheels of the front and rear wheels, considering not only load movement of the longitudinal direction but also load movement of the lateral direction which is generated at cornering. Mutoh et al. further discloses cameras 20fr,20fl pick-up images of a road surface in front of the front wheels 2fr,2fl. The road surface friction coefficient estimator calculation part 115 decides a road surface condition such as a dry road, a wet road, or a frozen road based on the images picked-up by the cameras 20fr,20fl, and estimates a friction coefficient of the road surface in front of the front wheels 2fr,2f based on the road surface condition.

	 Although the prior art disclose several claimed limitations, none of the references teaches:
 	 “a primary limit yaw rate calculator configured to calculate a primary limit yaw rate based on a product of the first vertical load value and a current surface friction coefficient, such that the primary limit yaw rate is a yaw rate at which the vehicle can make a turn with the first vertical load value and the current surface friction coefficient, the current surface friction coefficient being a predetermined value set in the vehicle or being a value estimated by a surface friction coefficient estimator, the surface friction coefficient estimator including a camera, the surface friction coefficient estimator being configured to estimate a current surface friction coefficient of a road in the current traveling status of the vehicle on the basis of an image of the camera that images a surface of the road;
 	a yaw rate comparator configured to compare the target yaw rate with the primary limit yaw rate and compare the target yaw rate with a secondary limit yaw rate;
a secondary limit yaw rate calculator configured to:
 	calculate a second vertical load value based on a first lateral force and the current surface friction coefficient, wherein the vertical load is allowed to generate the first lateral force on the wheels when the value of the vertical load is substantially equal to the second vertical load value, wherein the first lateral force is a maximum lateral force among lateral forces that are allowed to act on the wheels in the current traveling status of the vehicle; and 
 	calculate the secondary limit yaw rate based on the second vertical load value, such that the secondary limit yaw rate is a yaw rate at which the vehicle can make the turn with the second vertical load value, in a case where the target yaw rate exceeds the primary limit yaw rate; and 
 	a vertical load controller configured to adjust the value of the vertical load to be substantially equal to the second vertical load value when the target yaw rate exceeds the secondary limit yaw rate and control the vehicle to make the turn when the value of the vertical load is substantially equal to the second vertical load value.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHE Y MARC-COLEMAN whose telephone number is (571)272-2178.  The examiner can normally be reached on Monday-Thursday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort, can be reached at 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTHE Y MARC-COLEMAN/Primary Examiner, Art Unit 3661